                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

RICKY WHITE                                                             PETITIONER
ADC #77503

V.                         CASE NO. 5:18-CV-311-SWW-BD

WENDY KELLEY, Director,
Arkansas Department of Correction                                      RESPONDENT


                                             ORDER

       The Court has received a Recommended Disposition (“Recommendation”) from

Magistrate Judge Beth Deere and Petitioner’s objections. After careful consideration of

the Recommendation and the objections, and a de novo review of pertinent portions of the

record, the Court concludes that the Recommendation should be, and hereby is, approved

and adopted as this Court’s findings in all respects.

       The case is DISMISSED, without prejudice; a certificate of appealability is

DENIED; and Mr. White’s pending motion to proceed in forma pauperis (Docket entry

#1) is DENIED as moot.

       IT IS SO ORDERED, this 7th day of January, 2019.

                                                  /s/Susan Webber Wright
                                                  UNITED STATES DISTRICT JUDGE
